Citation Nr: 0501717	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  00-22 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for hepatitis.   

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hearing loss.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which determined that new and material evidence 
had not been received to reopen the claims for service 
connection for hepatitis, hearing loss, and PTSD.  

In June 2002, the RO reopened the claims for service 
connection for hepatitis, hearing loss, and PTSD and 
adjudicated the claims on the merits.  The claims for service 
connection were denied.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claims and consider entitlement to service 
connection for hepatitis, hearing loss, and PTSD.   

In April 2004, the veteran testified before the undersigned 
at a hearing at the RO in Seattle, Washington.  A transcript 
of that hearing has been associated with the veteran's claims 
folder.

The issues of entitlement to service connection for 
hepatitis, hearing loss, and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for hepatitis.   

2.  The evidence added to the record since the June 1998 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
hepatitis.   

3.  In the June 1998 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for hearing loss.    

4.  The evidence added to the record since the June 1998 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
hearing loss.   

5.  In the June 1998 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim for PTSD.  

6.  The evidence added to the record since the June 1998 
rating decision, when considered by itself or in connection 
with evidence previously assembled, is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
PTSD.    


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final June 1998 
rating decision is new and material; thus, the claim of 
entitlement to service connection for hepatitis is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001).

2.  Evidence added to the record since the final June 1998 
rating decision is new and material; thus, the claim of 
entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156 
(2001). 

3.  Evidence added to the record since the final June 1998 
rating decision is new and material; thus, the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Id. 

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The claims to reopen presently before the Board were 
received at the RO in July 1999.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), New and material evidence, which 
became effective August 29, 2001.  In this case, the former 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's decision to reopen the 
claims, further assistance is unnecessary to aid the veteran 
in substantiating his claims.  

Pertinent Law and Regulations

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss, cirrhosis of the liver, or a 
psychoses became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2004).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for hepatitis

In a November 1979 rating decision, the RO denied entitlement 
to service connection for hepatitis on the basis that the 
evidence did not show the existence of hepatitis in service.  
The evidence of record at the time of this decision included 
the service medical records and an August 1979 VA examination 
report.  The veteran was notified of this decision, but the 
notice incorrectly informed the veteran that service-
connection was granted.  

In February 1982, the veteran filed a claim to reopen.  In a 
February 1983 letter, the RO informed the veteran that the 
claim for service connection for hepatitis had been denied in 
November 1979.  In a February 1983 statement, the veteran 
expressed disagreement with the denial of service connection.  
In April 1983, a statement of the case was issued.  The 
veteran did not file a substantive appeal and the November 
1979 and February 1983 decisions became final.  38 U.S.C.A. 
§ 7105. 

In March 1987, the veteran filed a claim to reopen the claim 
for service connection for hepatitis.  In a June 1987 letter, 
the RO informed the veteran that he must submit new and 
material evidence in order to reopen the claim.  In November 
1987,  the RO notified the veteran that the claim to reopen 
was denied because he did not submit new and material 
evidence.  

In May 1996, the veteran filed a claim to reopen the claim 
for service connection for hepatitis.  In an October 1996 
rating decision, the RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for hepatitis.  The veteran was notified 
of this decision in November 1996 and he did not file an 
appeal.  The decision became final.  38 U.S.C.A. § 7105.  

In January 1998, the veteran filed a claim to reopen the 
claim for service connection for hepatitis.  In a June 1998 
rating decision, the RO determined that new and material 
evidence had not been submitted and the claim was denied.  
The veteran was notified of this decision in June 1998, and 
he did not appeal.  The decision became final.  38 U.S.C.A. 
§ 7105.   

In order to reopen this claim, new and material evidence must 
be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The evidence of record at the time of the June 1998 rating 
decision included the service medical records, treatment 
records from Dr. W. dated in 1987, a clinical summary from a 
psychiatric hospital dated in March 1972, an undated 
audiometric test conducted at J.L., attorney letters dated in 
May 1992 regarding the veteran's state disability claim, a 
June 1979 statement by Dr. J.K., an April 1979 statement by 
Dr. R.R., a March 1979 medical statement by Dr. B.E., an 
August 1979 VA examination report, a December 1980 SSA 
decision, a February 1981 VA examination report, an April 
1989 pathology report, treatment records from K. Medical 
Center dated in 1988 and 1989, a September 1989 evaluation by 
Dr. W.S., and VA treatment records dated in 1996.    

Evidence submitted since the June 1998 rating decision 
consists of an October 1999 statement by VA psychiatrist Dr. 
R.R.; VA treatment records dated from March 1996 to March 
2000, in November 2000, in November 2001, and from December 
2001 to December 2002; a July 2000 lay statement by; 
treatment records from S.H. Medical Center dated in 1975 and 
1978; an undated and unsigned audiometric test report with 
medical opinion; a July 2001 stressor statement from the 
veteran; a July 2000 lay statement from H.N.; a photocopy of 
pictures of the veteran during service; an article about the 
Naval Observation Squadron 67; statements from Dr. R.R. dated 
in July 2002 and April 2004; an undated audiometric 
examination; service personnel records submitted in October 
2001; a NPRC response dated in July 2003; and a transcript of 
the veteran's hearing before the Board in April 2004.    

The Board finds the November 2001 VA treatment record and the 
veteran's testimony at the Board hearing in April 2004 to be 
new and material evidence.  This evidence is new because it 
had not been previously submitted to agency decisionmakers, 
and is neither cumulative nor redundant. 

This evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran has current hepatitis that had 
its onset in service, or is medically related to service.  
The November 2001, VA treatment record indicates that the 
veteran had chronic hepatitis, not C by tests, which was 
getting worse.  It was noted that the veteran presented a 
copy of his physical from 1968, which shows that he had 
hepatitis in service that year.  At the hearing before the 
Board, the veteran testified that he had had problems with 
hepatitis since his hospitalization in service.  

The Board notes that this evidence is significant because it 
reports that the veteran had symptoms of hepatitis since 
service, and his current hepatitis was getting worse.  The 
veteran is competent to testify as to symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (lay persons are 
competent to testify as to observable symptoms).  In Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   


Whether new and material evidence has been received to reopen 
the claim for service connection for hearing loss

In the November 1979 rating decision, the RO denied 
entitlement to service connection for hearing loss of the 
left ear on the basis that the evidence did not show the 
existence of such hearing loss in service.  The evidence of 
record at the time of this decision included the service 
medical records, and an August 1979 VA examination report.  
The veteran was notified of this decision, but the notice 
informed the veteran that service-connection was granted.  

In February 1982, the veteran filed a claim to reopen.  In 
the February 1983 letter, the RO informed the veteran that 
the claim for service connection for hearing loss of the left 
ear had been denied in November 1979.  In his February 1983 
statement, the veteran expressed disagreement with the 
November 1979 denial of service connection.  In April 1983, a 
statement of the case was issued.  The veteran did not file a 
substantive appeal and the November 1979 decision became 
final.  38 U.S.C.A. § 7105.   

In March 1987, the veteran filed a claim to reopen the claim 
for service connection for hearing loss on the left.  In a 
June 1987 letter, the RO informed the veteran that he must 
submit new and material evidence in order to reopen the 
claim.  In November 1987,  the RO notified the veteran that 
the claim to reopen was denied because he did not submit new 
and material evidence.  

In May 1996, the veteran filed a claim to reopen the claim 
for service connection for hearing loss on the left.  In an 
October 1996 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for hearing loss.  The veteran was 
notified of this decision in November 1996 and he did not 
file an appeal.  The decision became final.  38 U.S.C.A. 
§ 7105.  

In January 1998, the veteran filed a claim to reopen the 
claim for service connection for hearing loss on the left.  
In a June 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for hearing loss on the left, and the claim was denied.  
The veteran was notified of this decision in June 1998, and 
he did not appeal.  The decision became final.  
38 U.S.C.A. § 7105.   

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  

Evidence submitted since the June 1998 rating decision 
consists of an October 1999 statement by VA psychiatrist Dr. 
R.R.; VA treatment records dated from March 1996 to March 
2000, in November 2000, November 2001, and from December 2001 
to December 2002; a July 2000 lay statement by S.S.; 
treatment records from S.H. Medical Center dated in 1975 and 
1978; an undated and unsigned audiometric test report with 
medical opinion; a July 2001 stressor statement from the 
veteran; a July 2000 lay statement from H.N.; a photocopy of 
pictures of the veteran during service; an article about the 
Naval Observation Squadron 67; statements from Dr. R.R. dated 
in July 2002 and April 2004; an undated audiometric 
examination; service personnel records submitted in October 
2001; a NPRC response dated in July 2003; and a transcript of 
the veteran's hearing before the Board in April 2004.    

The Board finds the undated and unsigned medical opinion 
which relates the veteran's hearing loss to service and the 
veteran's testimony before the Board in April 2004 to be new 
and material evidence.  This evidence is new because it had 
not been previously submitted to agency decisionmakers, and 
is neither cumulative nor redundant. 

This evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran has current hearing loss which 
had its onset in service.  The undated and unsigned medical 
opinion relates the veteran's hearing loss to his duties in 
service.  While it is unclear why this statement was not 
signed by the physician rendering this opinion and why it is 
undated, the Board notes that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 
 
The veteran's testimony before the Board in April 2004 is 
material evidence.  He testified that in service he was 
exposed to noise from planes taking off and landing.  He 
stated that he did not wear ear protection.  He also reported 
that he started noting problems with his hearing right away 
in service, and that symptoms of hearing loss had continued 
since service.  He is competent to testify as to symptoms 
such as the decreased ability to hear.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (the veteran and other lay 
persons are competent to testify as to the veteran's 
symptoms).  

The newly submitted evidence addresses a possible cause for 
the hearing loss, reports that the veteran has had hearing 
loss symptoms since service, and provides an association 
between the veteran's current hearing loss and his period of 
service.  The Board notes that this medical evidence is 
significant because it addresses a possible cause for the 
hearing loss and it is relevant to the veteran's claim.

Since the Board finds this evidence to be new and material, 
the claim is reopened.   

Whether new and material evidence has been received to reopen 
the claim for service connection for PTSD

In an October 1996 rating decision, the RO denied entitlement 
to service connection for PTSD on the basis that the evidence 
did not show the existence of a diagnosis of PTSD and there 
was no evidence of a verifiable stressor event.  The veteran 
was notified of this decision and he did not file an appeal.  
The October 1996 decision became final.  38 U.S.C.A. § 7105 
(West 2002). 

In January 1998, the veteran filed a claim to reopen.  In a 
June 1998 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for PTSD.  The veteran was notified of 
this decision and he did not file an appeal.  The decision 
became final.  38 U.S.C.A. § 7105.  

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  

The evidence of record at the time of the June 1998, decision 
is that reported earlier in this decision.  It includes a 
March 1996, VA outpatient treatment record listing an 
impression of PTSD; and an April 1996, VA outpatient 
treatment record showing that he would be evaluated for PTSD 
after reporting that he was service connected for that 
condition.  There is no indication that this evaluation was 
conducted.

In July 1999, the veteran filed a claim to reopen the claim 
for service connection for PTSD.  Evidence submitted since 
the June 1998 rating decision consists of an October 1999 
statement by VA psychiatrist Dr. R.R.; VA treatment records 
dated from March 1996 to March 2000, November 2000, November 
2001, and from December 2001 to December 2002; a July 2000 
lay statement by S.S.; treatment records from S.H. Medical 
Center dated in 1975 and 1978; an undated and unsigned 
audiometric test report with medical opinion; a July 2001 
stressor statement from the veteran; a July 2000 lay 
statement from H.N.; a photocopy of pictures of the veteran 
during service; an article about the Naval Observation 
Squadron 67; statements from Dr. R.R. dated in July 2002 and 
April 2004; an undated audiometric examination; service 
personnel records submitted in October 2001; a NPRC response 
dated in July 2003; and a transcript of the veteran's hearing 
before the Board in April 2004.    

The Board finds the July 2001 stressor statement from the 
veteran, information from the July 2003 NPRC response, the 
service personnel records, and the veteran's testimony at the 
hearing before the Board in April 2004 to be new and material 
evidence.  This evidence is new because it had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  

In particular the veteran's July 2001 stressor statement and 
testimony at the hearing before the Board in April 2004 is 
material because it reports for the first time, non-combat 
stressors.  Evidence received from NPRC showed that the 
veteran did not serve in Vietnam, as he had at times claimed.  
These newly reported stressors must be considered in order to 
fairly decide the merits of the claim.

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   


ORDER

New and material evidence has been received to reopen the 
claim for service connection for hepatitis, and the claim is 
reopened.      

New and material evidence has been received to reopen the 
claim for service connection for hearing loss, and the claim 
is reopened.      

New and material evidence has been received to reopen the 
claim for service connection for PTSD, and the claim is 
reopened.      


REMAND

The VCAA provides that the duty to assist includes obtaining 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

At the hearing before the Board in April 2004, the veteran 
reported ongoing treatment for his claimed disabilities at 
the VA medical facilities in Spokane, Washington.  The claims 
file does not include treatment records from this facility 
for the periods of March 2000 to December 2001 and from 
December 2002 to present.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1)(a).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, 
a veteran is competent to report a continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370 
(2002).  

Regarding the claim for service connection for hepatitis, 
another VA examination is necessary to obtain a medical 
opinion as to the etiology of the veteran's current 
hepatitis.  Review of the record reveals that the July 1969 
separation examination notes that the veteran had hepatitis 
in 1968 and liver function tests were ordered.  The service 
medical records show that the veteran was hospitalized in 
August 1967 for a viral infection, unknown type.  Review of 
the record further shows that a March 1997 VA treatment 
record notes that the veteran had a negative Hepatitis screen 
but slightly abnormal liver function tests one year ago.  A 
November 2001 VA treatment record indicates that the veteran 
had chronic hepatitis, not C by their tests, which was 
getting worse.  A medical opinion is needed to determine 
whether the current hepatitis is related to service.  

Regarding the claim for service connection for hearing loss, 
another VA examination is necessary to obtain a medical 
opinion as to the etiology of the veteran's current hearing 
loss.  Service records show that the veteran's military 
occupation was aviation boatswains mate.  The veteran 
reported being exposed to planes landing and taking off in 
service.  The veteran also reported that he noticed symptoms 
of hearing loss in service and immediately after, and he had 
these symptoms since service.  The service medical records 
show that the veteran was not afforded an audiometric 
examination upon separation from service in July 1969.  
However, a January 1975 reserve examination report shows that 
the veteran had hearing loss of the left ear.  A medical 
opinion is needed to determine whether the current hearing 
loss is related to service.  

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should take the 
necessary steps to obtain the veteran's 
records of treatment for hepatitis, 
hearing loss, and PTSD from the VA 
medical facility in Spokane, Washington, 
for the periods of March 2000 to December 
2001 and from December 2002 to present.

2.  The veteran should be afforded an 
audiometric examination to determine the 
etiology of any current hearing loss.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current hearing loss is the result of a 
disease or injury (including noise 
exposure) in service.  The examiner 
should provide a rationale for all 
conclusions.

3.  The veteran should be afforded an 
examination to determine the etiology of 
any current hepatitis.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current hepatitis is related to any 
disease or injury in service.  The 
examiner should provide a rationale for 
all conclusions.

4.  After undertaking any additional 
indicated development, the RO or AMC 
should readjudicate the issues on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be issued.  The case should 
then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________

	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


